 Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 1 of 18 PageID# 106




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

 UNITED STATES OF AMERICA and the                   )
 COMMONWEALTH OF VIRGINIA,                          )
                                                    )
                       Plaintiffs,                  )
        v.                                          ) Civil Action No. 3:20-cv-177
                                                    )
 VIRGINIA ELECTRIC AND POWER                        )
 COMPANY (d/b/a DOMINION ENERGY                     )
 VIRGINIA)                                          )
                                                    )
                        Defendant.                  )

                      MEMORANDUM IN SUPPORT OF
        PLAINTIFFS’ UNOPPOSED MOTION TO ENTER CONSENT DECREE

       The United States and the Commonwealth of Virginia (collectively, “Plaintiffs”) seek

Court approval of the Consent Decree (“CD” or “Decree”) with Virginia Electric and Power

Company, d/b/a Dominion Energy Virginia (“Defendant”), lodged with this Court on March 13,

2020. See ECF No. 2. Under the proposed Decree, Defendant will implement measures designed

to prevent future violations, including auditing and implementation of an environmental

management system, a third party environmental audit, internal environmental audits, and training.

In addition, Defendant must pay a $1.4 million civil penalty. The proposed Consent Decree

resolves the Complaint, which was filed on the same day. See ECF No. 1. All parties support entry

of the CD.

       Thirty-day federal and state public comment periods have now passed. No comments were

received during the federal comment period. The Commonwealth of Virginia (the “State”)

received one set of comments during its comment period from Prince William County, Virginia.

The Prince William County comments do not question the adequacy of the injunctive relief to


                                                1
 Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 2 of 18 PageID# 107




resolve the violations at issue. After careful consideration of the Prince William County comments,

the Plaintiffs continue to believe that the proposed Consent Decree is fair, adequate, and

reasonable, and consistent with statutory purposes. The Plaintiffs hereby request that the Court

approve and sign the Consent Decree lodged on March 13, 2020, and enter it as the final judgment

in this action.

                                     I.      BACKGROUND

        A.        Complaint

        The Complaint asserts claims on behalf of the United States and the State for civil penalties

and injunctive relief against Defendant relating to steam electric power generation facilities

operated by Defendant at multiple locations in Virginia and West Virginia. Compl. ECF No. 1 ¶ 1.

The Complaint includes three categories of claims:

                  1.   NPDES Permit Violations. Claims One through Four in the Complaint

assert claims for violations of National Pollutant Discharge Elimination System (“NPDES”)

permits issued to Defendant under the Clean Water Act (“CWA”) and the Virginia State Water

Control Law (“SWCL”). See Compl. ¶¶ 47-94. The claims consist of violations of construction

stormwater NPDES permits at sites in Virginia (Claim One), Compl. ¶¶ 47-56 & Ex. 1; violations

of effluent limitations at power station facilities in Virginia and West Virginia (Claim Two),

Compl. ¶¶ 57-67 & Ex. 2; violation of permit notification requirements at Defendant’s Possum

Point facility (Claim Three), Compl. ¶¶ 68-84 & Ex. 3; and violations of an NPDES permit

condition that prohibits unauthorized discharges at facilities in Virginia (Claim Four), Compl.

¶¶ 85-94 & Ex. 4.

                  2.   State-Only Claims Under the SWCL. Claim Five in the Complaint asserts a

claim on behalf of the State for unpermitted discharges of pollutants from Defendant’s Chesterfield

                                                 2
 Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 3 of 18 PageID# 108




Power Station in violation of the SWCL. The claim is based on two seeps originating from

Defendant’s Chesterfield Power Station and daylighting along the James River shoreline. Compl.

¶¶ 95-103.

              3.     Federal-Only Claims under EPCRA and CERCLA. Claims Six and Seven

in the Complaint assert claims on behalf of the United States under the Emergency Planning and

Community Right-to-Know Act (“EPCRA”) and the Comprehensive Environmental Response,

Compensation, and Liability Act (“CERCLA”) for failure to timely notify authorities after a

release of hazardous substances at the Bellemeade Facility in Virginia and a second release of

hazardous substances at the Mount Storm Facility in West Virginia. Compl. ¶¶ 104-123.

       B.     Consent Decree

       The proposed Consent Decree requires Defendant to take multiple actions to prevent future

violations:

      EMS Audit and Implementation. To address issues with environmental compliance
       mechanisms within the company, Defendant prepared a company-wide environmental
       management system (“EMS”) during the negotiation of the proposed CD, which was
       reviewed by EPA and the Virginia Department of Environmental Quality and determined
       to be consistent with EPA’s Compliance Focused Environmental Management System
       Enforcement Agreement Guidance. CD ¶¶ C-E & Appendix A. The EMS is an
       organizational system designed to manage compliance in a systematic, planned, and
       documented manner to standardize and formalize practices and programs used to maintain,
       track, and improve environmental performance. See CD ¶ 9(r). The CD requires Defendant
       to use a third party auditor to conduct an EMS audit and implement any recommendations
       for improvement identified by the auditor. CD ¶¶ 24-28.

      Third-Party Environmental Audit. Defendant is also required to conduct a third-party
       environmental audit of specified facilities in Virginia to evaluate compliance with the
       CWA and SWCL, as well as any applicable NPDES permits. Defendant must then take
       action to fully address any areas of concern or noncompliance. CD ¶¶ 29-33.

      Internal Environmental Audits. The CD requires Defendant to continue to implement its
       Internal Environmental Audit Program (“IEAP”), which includes regular internal audits
       and reporting at its operating facilities. An IEAP report must be provided to EPA and the


                                               3
 Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 4 of 18 PageID# 109




       Virginia Department of Environmental Quality (“VADEQ”) with the semi-annual reports
       required under the CD. CD ¶¶ F, 34-35.

      Seep Identification and Mitigation. To address the SWCL-only violations, the CD includes
       requirements for visual inspections and corrective measures to prevent future violations, as
       well as implementation of a seep mitigation plan to address the existing seeps. CD ¶¶ 36-
       37.

      Training. During negotiations, Defendant updated and implemented release reporting
       standard operating procedures (“SOPs”). CD ¶ G. The CD requires additional EPCRA and
       CERCLA release training on the release SOPs within 120 days of entry. CD ¶¶ 38-40.
       Defendant must also provide annual training on CWA compliance, the EMS, and CD
       obligations. CD ¶ 41.

       In addition to injunctive relief, the CD requires Defendant to pay a total civil penalty of

$1.4 million to resolve the claims in the Complaint: $410,000 to the United States and $990,000

to the State. CD ¶¶ 10-11. The penalty fully recovers economic benefit for the violations at issue.

Decl. of Chad Harsh in Supp. of Mot. to Enter (“Harsh Decl.”), Ex. 3 ¶ 13; Decl. of Justin Williams

in Supp. of Mot. to Enter (“Williams Decl.”), Ex. 3 ¶ 7. The Consent Decree resolves the claims

alleged in the Complaint. CD ¶ 82.

       C.      Public Comment Period

       Pursuant to 28 C.F.R. § 50.7 and Paragraph 99 of the Consent Decree, the United States

held a public notice and comment period on the Decree, commenced by publishing notice of the

Decree in the Federal Register on March 19, 2020. See 85 Fed. Reg. 15815-02. The federal

comment period ended with no comments received.

       The State also held a 30-day public notice and comment period, in accordance with 9 Va.

Admin. Code § 25-31-910(B)(3), commenced by the running of notices in nine local papers and

publication of the notice in the Virginia Register of Regulations. Prior to initiation of the 30-day

public notice and comment period, the settlement in principal received the approval of the Director

of the Department of Environmental Quality, the Attorney General of Virginia, and the Governor

                                                 4
 Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 5 of 18 PageID# 110




in accordance with Va. Code § 2.2-514. The State received one set of comments during its

comment period, from Prince William County, Virginia. The comment is attached as Exhibit 1 to

the Motion to Enter.

                              II.     STANDARD OF REVIEW

       The Fourth Circuit has explained that consent decrees have “elements of both judgment

and contract” and are “subject to ‘judicial approval and oversight’ not present in other private

settlements.” Szaller v. Am. Nat’l Red Cross, 293 F.3d 148, 152 (4th Cir. 2002) (quoting Smyth v.

Rivero, 282 F.3d 268, 279-80 (4th Cir. 2002)). To approve a consent decree, a trial court must

determine that it is “fair, adequate, and reasonable” and “not illegal, a product of collusion, or

against the public interest.” United States v. North Carolina, 180 F.3d 574, 581 (4th Cir. 1999)

(quoting United States v. Colorado, 937 F.2d 505, 509 (10th Cir. 1991)).

       A number of over-arching principles apply to the determination of whether a consent

decree meets this standard. First, the court “should be guided by the general principle that

settlements are encouraged.” North Carolina, 180 F.3d at 581; see also, United States v. Cannons

Eng’g Corp., 899 F.2d 79, 84 (1st Cir. 1990). This principle is “especially apropos” in complex

environmental suits brought by the government which, if litigated to completion, would “consume

a significant amount of time and expense by the parties, including the public fisc, along with a

substantial redirection of judicial resources.” United States v. Arch Coal, Inc., 829 F. Supp. 2d

408, 416 (S.D. W.Va. 2011).

       Second, the presumption in favor of settlement is particularly strong where a consent

decree has been negotiated “on behalf of a federal administrative agency… which enjoys

substantial expertise in the environmental field.” United States v. Akzo Coatings of Am., Inc., 949

F.2d 1409, 1436 (6th Cir. 1991). Under these circumstances, “broad deference should be afforded

                                                5
 Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 6 of 18 PageID# 111




to [the agency’s] expertise,” United States v. District of Columbia, 933 F. Supp. 42, 47 (D.D.C.

1996), and the “district court must refrain from second-guessing the executive branch.” Cannons

Eng’g, 899 F.2d at 84.

       Third, the consent decree must be reviewed in light of what it is – a settlement of claims

and not a disposition after trial on the merits. See, e.g., United States v. Oregon, 913 F.2d 576, 580

(9th Cir. 1990) (a consent decree “is not a decision on the merits or the achievement of the optimal

outcome for all parties, but is the product of negotiation and compromise”). Thus, a decree may

take into account “reasonable discounts for litigation risks, time savings, and the like that may be

justified.” United States v. Davis, 261 F.3d 1, 26 (1st Cir. 2001).

       Finally, “while the court may either approve or deny the issuance of a consent decree,

generally it is not entitled to change the terms of the agreement stipulated to by the parties.”

Colorado, 937 F.2d at 509; see also Officers for Justice v. Civil Serv. Comm’n of City and County

of San Francisco, 688 F.2d 615, 630 (9th Cir. 1982), cert. denied, 459 U.S. 1217 (1983) (a court

is not “empowered to rewrite the settlement agreed upon by the parties,” or to “delete, modify, or

substitute certain provisions of the consent decree.”). In reviewing the consent decree, the standard

is not whether the decree is “one which the court itself might have fashioned, or considers as ideal,

but whether the proposed decree is fair, reasonable, and faithful to the objectives of the governing

statute.” Cannons Eng’g, 899 F.2d at 84.

                                       III.    ARGUMENT

       After reviewing the submission from Prince William County in detail, Plaintiffs remain

convinced that the proposed Decree falls well within the governing standard for approval. See

North Carolina, 180 F.3d at 581. The arms-length settlement process, the robust injunctive relief,



                                                  6
 Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 7 of 18 PageID# 112




and the significant civil penalty together make clear that the proposed Consent Decree should be

entered by this court.

       A.      The Settlement Process Was Fair and Well Informed.

       Fairness is generally understood to include two components, procedural fairness and

substantive fairness. See Cannons Eng’g, 899 F.2d at 86-88. Procedural fairness is typically

evaluated by looking at the negotiation process and “attempt[ing] to gauge its candor, openness

and bargaining balance.” Cannons Eng’g Corp., 899 F.2d at 86. Here, Plaintiffs and Defendant

spent over two years negotiating the terms of the Consent Decree, with the exchange of multiple

drafts, technical information, and communications along the way. Harsh Decl. ¶¶ 8-10.

Negotiations were informed by input from agency scientists, as well as documents provided by the

Defendant in certified responses to information requests issued by EPA under CWA Section 308.

Id. All parties were represented by experienced counsel. Id. ¶ 10. There are no allegations of

collusion between the parties, and the comments received do not raise any concerns about the

procedural fairness of the process. There is no question that the Consent Decree is procedurally

fair. See North Carolina, 180 F.3d at 581 (in considering fairness of a consent decree, the court

should “consider the extent of discovery that has taken place, the stage of the proceedings, the

want of collusion in the settlement, and the experience of plaintiffs’ counsel”).

       B.      The Consent Decree is Substantively Fair, Reasonable, and Adequate.

       The proposed Consent Decree is substantively fair, reasonable, and adequate because it

holds Defendant accountable for its violations, compels payment of a civil penalty above the

economic benefit achieved from non-compliance, and requires measures that are tailored to ensure

Defendant’s ongoing compliance with the environmental laws involved. See Cannons Eng’g, 899

F.2d at 87 (substantive fairness involves “concepts of corrective justice and accountability”); Akzo

                                                 7
 Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 8 of 18 PageID# 113




Coatings, 949 F.2d at 1437 (most important factor in determining reasonableness of decree is

degree to which the remedy will adequately address the harm); United States v. Lexington-Fayette

Urban Cty Gov’t, 591 F.3d 484, 489 (6th Cir. 2010) (finding consent decree reasonable where it

will bring defendant into compliance with Clean Water Act and prevent future violations). In

particular, the injunctive relief requirements are designed to address the type of operation and

maintenance failures that led to the violations at issue by requiring a series of processes and

practices that will address potential environmental concerns and instill a corporate culture of

compliance. Additional accountability will be provided through state and federal oversight of

Defendant’s compliance with the CD, as well as internal and external audits of compliance

measures. These provisions are, based on the technical judgment of the Plaintiffs, adequate to

address all the violations at issue. Harsh Decl. ¶¶ 15-20; Williams Decl. ¶ 8; see Bragg v.

Robertson, 83 F. Supp. 2d 713, 717 (S.D. W.Va 2000) (“a reviewing court may appropriately

accord substantial weight to the agency’s expertise and public interest responsibility”). The Prince

William County comments do not suggest otherwise.

       C.      The Consent Decree Serves the Public Interest.

       The proposed Decree is consistent with statutory purposes and serves the public interest.

The injunctive relief is designed to prevent illegal discharges of pollutants from Defendant’s

facilities, a result which is wholly consistent with the CWA and the SWCL. See 33 U.S.C. §

1251(a) (the objective of the CWA is to “restore and maintain the chemical, physical, and

biological integrity of the nation’s waters.”); Va. Code Ann. § 62.1-44.2 (purposes of SWCL

include to “safeguard the clean waters of the Commonwealth from pollution; [] prevent any

increase in pollution; [and] reduce existing pollution”). The Consent Decree also mandates

procedures and training that will ensure that federal, state, and local emergency responders will

                                                 8
 Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 9 of 18 PageID# 114




receive appropriate notification of any releases of hazardous substances, consistent with the

purposes of the CERCLA and EPCRA notification provisions. See Sierra Club, Inc. v. Tyson

Foods, Inc., 299 F. Supp. 2d 693, 705 (W.D. Ky. 2003) (purpose of CERCLA and EPCRA notice

requirements is to provide agencies with information they need to assess hazards from releases).

Moreover, entry of the Decree would ensure that the environmental benefits from these measures

are immediately felt by the citizens of Virginia and West Virginia without the substantial

expenditure of taxpayer and judicial resources that would be necessitated by litigation. Bragg, 83

F. Supp. 2d at 717 (“It is precisely the desire to avoid a protracted examination of the parties’ legal

rights that underlies entry of consent decrees. Both the parties and the general public benefit from

the saving of time and money that results from the voluntary settlement of litigation.”); United

States, et al. v. BP Prods. N. Am., Inc., No. 2:12-CV-207, 2012 WL 5411713, at *3-4 (N.D. Ind.

Nov. 6, 2012) (consent decree “serves the public interest by providing these environmental benefits

more quickly and at less cost than could be achieved through litigation… a risky proposition with

uncertain results.”).

        D.      Response to Prince Williams County Comments

        The State received one set of comments on the Consent Decree, attached as Exhibit 1. The

comments, submitted by Prince William County, fall into three categories: 1) civil penalty; 2)

Environmental Management System; and 3) public access to information. Notably, Prince William

County does not suggest that the injunctive relief in the Consent Decree will fail to remedy the

violations alleged in the complaint. As discussed below, the comments do not otherwise provide a

basis for denial of the Consent Decree negotiated by the parties.

                1.      Civil Penalty

        Prince William County provides two comments relating to the civil penalty. First, the

                                                  9
Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 10 of 18 PageID# 115




County requests more information about how the penalty amount was determined, “including a

calculation based upon the daily penalties imposed, to determine whether this amount is

appropriate given the nature, severity, and occurrence of the alleged violations.” Ex. 1 ¶ 1. As

detailed in the attached declarations, EPA and VADEQ took a number of factors into account in

determining the appropriate penalty for settlement, including economic benefit realized by the

Defendant from the violations, gravity of harm (taking into account the nature, severity, and

number of violations), history of noncompliance, good faith efforts to comply, and litigation risk.

Harsh Decl. ¶¶ 11-14; Williams Decl. ¶¶ 4-8. Significantly, the civil penalty exceeds the Plaintiffs’

calculated economic benefit for all of the violations in the complaint, and includes a substantial

punitive component as deterrence for future violations. Harsh Decl. ¶ 13; Williams Decl. ¶ 7. The

resulting civil penalty is consistent with the factors prescribed by the statutes involved, as well as

the state and federal penalty policies created to ensure that penalties are consistently applied in the

settlement context. Harsh Decl. ¶¶ 11-14; Williams Decl. ¶¶ 4-8.1

       The second comment from Prince William County requests that the State, “through this

settlement and Decree,” provide $750,000 in funding toward certain specified water quality

improvement projects that are currently underway or contemplated by the County. Ex. 1 ¶ 2. The

comment does not provide any information connecting the violations alleged in the Complaint



1
  See 33 U.S.C. § 1319(d) (CWA penalty factors); 42 U.S.C. § 11045(b)(1)(C) (EPCRA penalty
factors); Va. Code § 62.1-44.15(8e) (SWCL penalty factors); Interim Clean Water Act
Settlement Penalty Policy (EPA March 1, 1995) (available at
https://www.epa.gov/enforcement/interim-clean-water-act-settlement-penalty-policy);
Enforcement Response Policy: EPCRA Sections 304, 311, 312, and CERCLA Section 103 (EPA
Sept. 30, 1999), (available at https://www.epa.gov/enforcement/enforcement-response-policy-
epcra-sections-304-311-312-and-cercla-section-103); Department of Environmental Quality –
Civil Enforcement Manual, Chapter 4 (Effective Dec. 1, 2016), available at
https://townhall.virginia.gov/L/gdocs.cfm?agencynumber=440.

                                                  10
Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 11 of 18 PageID# 116




with the impairments in Prince William County that form the basis for the specified water quality

improvement projects.

       The SWCL does not mandate that Dominion implement the projects requested by Prince

William County as injunctive relief. Thus, Prince William County is effectively asking the State

to reopen penalty negotiations to incorporate a supplemental environmental project (“SEP”): a

project not otherwise required by law that a defendant agrees to undertake in return for partial

mitigation of a civil penalty amount. See Va. Code § 10.1-1186.2; Department of Environmental

Quality – Civil Enforcement Manual, Chapter 5 (effective May 2, 2012) at 5-7 (“SEP Guidance”).2

       The State’s decision to resolve this case without a SEP does not provide a basis for denying

entry of the Consent Decree. See SEP Guidance at 5-7 (VADEQ’s “decision to agree or not agree

to a SEP is “wholly discretionary and not subject to appeal.”). SEPs are not injunctive relief, which

a court can order a defendant to perform to ensure that the defendant comes into compliance with

the applicable environmental law. They are instead voluntary projects to mitigate civil penalty that

are negotiated during settlement of a civil enforcement action, after an underlying civil penalty

amount has been established. Here, the proposed civil penalty was agreed upon following

extensive negotiations. Prince William County’s request would require the parties to renegotiate a

settlement that took over two years to craft. Significant time and expense would need to be devoted

to determining whether the proposed project fits within the parameters set by the state’s SEP

policy, make certain that the SEP is in the broader public interest, draft appropriate language, and

negotiate with the Defendant regarding the details and mitigation value of the SEP. The result




2
 The SEP Guidance is available at
https://townhall.virginia.gov/L/gdocs.cfm?agencynumber=440.

                                                 11
Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 12 of 18 PageID# 117




would substantially delay implementation of the Consent Decree requirements and payment of

civil penalty – assuming that an agreement on inclusion of the SEP can be reached at all. Denying

entry would further delay resolution of a highly contested dispute between the parties, and would

jeopardize the parties’ ability to reach another acceptable proposed settlement of the claims in the

complaint. The request for a SEP is not a reason to deny entry of the proposed Consent Decree.

Cf. Lexington-Fayette Urban County Gov’t, 591 F.3d at 485 (overturning district court decision

rejecting consent decree because of the district court’s concern that the civil penalty “could be

better directed toward alleviating the conditions that violated the Clean Water Act. Such a concern

by itself cannot support rejection of an otherwise proper settlement”).

       In addition to giving the State discretion to include SEPs in negotiated settlements, the

SWCL also grants discretion to the court to direct penalty dollars toward pollution abatement

projects in litigated matters. See Va. Code § 62.1-44.32.3 The Plaintiffs submit that the Court

should not revise the terms of the CD on the basis of this statutory provision in order to

accommodate Prince William County’s request. See United States v. Colorado, 937 F.2d at 509

(The court “should not take it upon himself to modify the terms of the proposed settlement decree’,

nor should he participate in any bargaining for better terms’”) (citing Plummer v. Chemical Bank,

668 F.3d 654, 655 n.1 (2d Cir. 1982)). The SWCL provides that penalties shall be deposited into

either the Virginia Environmental Emergency Response Fund (the “Emergency Response Fund”)

or the Virginia Stormwater Management Fund (the “Stormwater Fund”), depending on the nature

of the violations. Va. Code § 62.1-44.32; Va. Code § 62.1-44.15:48. The Emergency Response



3
  This provision of the SWCL relates to the court’s discretion in judicial matters and is not
included in State guidance relating to assessment of civil penalties in the settlement context. See
generally, Department of Environmental Quality – Civil Enforcement Manual, Chapters 4-5,
available at https://townhall.virginia.gov/L/gdocs.cfm?agencynumber=440.
                                                12
Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 13 of 18 PageID# 118




Fund is used by the State for emergency response to environmental pollution incidents, such as

abandoned hazardous waste sites and overflows of septic lagoons. Va. Code § 10.1-2500; Williams

Decl. ¶¶ 9-10. Monies in the Stormwater Fund are used to support the Department of

Environmental Quality’s responsibilities under the Virginia Stormwater Management Act such as

permitting, plan review, and inspections. Va. Code § 62.1-44.15:29.

        Here, Prince William County requests that over 75% of the amount under the CD intended

for the Emergency Response and Stormwater Funds instead be directed to the County.4 Yet the

County is just one of multiple locations within the State of Virginia at which the violations alleged

in the Complaint occurred. Further, Prince William County provides no information about the

specific environmental harm caused by the Defendant’s violations in its jurisdiction, nor does it

connect the proposed projects to the pollution caused by those violations. Under these

circumstances, the State’s determination that the penalty amount should be paid in its entirety into

the Emergency Response and Stormwater Funds for the benefit of all Virginia citizens is fair and

reasonable.

                 2.       EMS

        Prince William County requests that the EMS include an “objective related to minimizing

environmental impacts of operations to surrounding properties and community including the

aspects of air, water, and noise pollution, as well as traffic levels.” Ex. 1 ¶ 3. The County’s request

goes beyond the scope of the violations alleged in the Complaint, which do not address air

pollution, noise pollution, or traffic levels. Nevertheless, the EMS required by the CD includes

multiple elements consistent with Prince William County’s request. For example, the overall



4
 Based on the specific violations resolved by the CD, 92.5% of the civil penalty will be directed to the Emergency
Response Fund and 7.5% will be directed to the Stormwater Fund. Williams Decl. ¶¶ 9, 11.
                                                        13
Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 14 of 18 PageID# 119




objective of the EMS required by the CD is to ensure compliance with all environmental laws by

standardizing and formalizing practices and programs used to maintain, track, and improve

environmental performance. See CD ¶¶ 9(r), 27(a)(vi) (requiring an audit of the EMS to determine,

among other things “[w]hether further improvements should be made to Defendant’s written

requirements or procedures to better achieve compliance with all environmental laws.”). The

policy upon which the EMS is based includes an express commitment to minimizing

environmental risks:

       clearly communicate management commitment to achieving compliance with applicable
       federal, state, and local environmental statutes, regulations, enforceable agreements, and
       permits (hereinafter, “environmental requirements”), minimizing risks to the environment
       from unplanned or unauthorized releases of hazardous or harmful contaminants, and
       continual improvement in environmental performance.

CD Appendix A, ¶ 1.a. In order to meet this policy, the EMS must include “an ongoing process

for assessing operations, for the purposes of preventing, controlling, or minimizing reasonably

foreseeable releases, environmental process hazards, and risks of noncompliance with

environmental requirements.” Id. ¶ 5(a) (emphasis added). And, the EMS must include pollution

prevention procedures “for preventing, reducing, recycling, reusing, and minimizing waste and

emissions…” Id. ¶ 10.a. In sum, the EMS required under the CD is designed to meet the overall

objective of “minimizing environmental impacts” proposed by Prince William County, and any

changes to the CD based on this comment are unnecessary.

              3.       Public Access to Information

       Finally, Prince William County makes two requests relating to public access to

information: 1) that “all 3rd party EMS audits be made public through Dominion’s and VDEQ’s

website,” and 2) that the Consent Decree require an annual public meeting “to provide information

to County residents on the Program progress and overall status and plans for construction and

                                               14
Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 15 of 18 PageID# 120




mitigation projects, including, but not limited to, those related to coal ash storage and disposal.”

Ex. 1 ¶ 3.

       As an initial matter, it is important to note that there are not any applicable statutory or

regulatory provisions mandating the measures requested by Prince William County. That said, the

Consent Decree expressly requires the Defendant to engage in community outreach: one of the

twelve required elements of the EMS to be implemented by the Defendant is a “program for

ongoing community education and involvement in the environmental aspects of the organization’s

operations and general environmental awareness.” CD App. A ¶ 12.a. The Decree also requires

reporting to EPA and the State about the status of Consent Decree implementation (CD ¶ 42(d)),

the status of measures to address the Eastern Shoreline Seeps at the Chesterfield Power Station

(CD ¶ 37), and the results of internal and external audits (CD ¶¶ 27(b)(ii), 32, 35). These reports

will be accessible to the public through the Virginia Freedom of Information Act (and the federal

Freedom of Information Act), to the extent they are not subject to a claim of confidential business

information (“CBI”). See CD ¶ 80 (Defendant may assert that information provided under the CD

is protected as CBI); 40 C.F.R. Part 2 (CBI regulations). In particular, VADEQ intends to follow

Virginia’s FOIA guidance, which promotes access to agency information and improves

transparency and accountability for agency operations and decision.5

       These measures represent a reasonable approach to obtaining compliance under the

Consent Decree by ensuring that the regulators tasked with CD oversight have the necessary

information, while at the same time providing reasonable public access to information. That the




5
 The Virginia FOIA guidance is available at
https://townhall.virginia.gov/L/GetFile.cfm?File=C:\TownHall\docroot\GuidanceDocs\440\GDo
c_DEQ_5636_v2.pdf.
                                               15
Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 16 of 18 PageID# 121




CD does not require posting of information to a website or contain an annual public meeting

requirement does not alter the reasonableness of the Decree or otherwise provide a basis for

denying its entry.

                                     IV.     CONCLUSION

       The settlement embodied in the proposed Consent Decree constitutes the United States’

and the State’s best efforts to resolve this case in a manner consistent with the interests of the

public. As discussed above, the Plaintiffs continue to believe that the proposed Consent Decree is

fair, reasonable, consistent with statutory purposes, and in the public interest. The public comment

received does not disclose facts or circumstances which indicate that the proposed judgment is

inappropriate, improper, or inadequate. The Plaintiffs respectfully request the Court enter the

proposed Decree.


                                      Respectfully submitted,

                                      ATTORNEYS FOR THE UNITED STATES

                                      NATHANIEL DOUGLAS
                                      Deputy Section Chief
                                      Environmental Enforcement Section
                                      Environment & Natural Resources Division
                                      U.S. Department of Justice


Date: July 13, 2020                   /s/ Laura A. Thoms
                                      Laura A. Thoms, DC Bar No. 488784
                                      Senior Attorney
                                      Environmental Enforcement Section
                                      Environment & Natural Resources Division
                                      United States Department of Justice
                                      P. O. Box 7611
                                      Washington, D.C. 20044
                                      Telephone: (202) 305-0260
                                      Facsimile: (202) 616-6583
                                      Email: laura.thoms@usdoj.gov

                                                16
Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 17 of 18 PageID# 122




                            G. ZACHARY TERWILLIGER
                            United States Attorney
                            Eastern District of Virginia


Date: July 13, 2020         /s/ Robert P. McIntosh
                            Robert P. McIntosh
                            Assistant United States Attorney
                            Virginia State Bar No. 66113
                            United States Attorney’s Office
                            919 East Main Street, Suite 1900
                            Richmond, Virginia 23219
                            Telephone: (804) 819-7404
                            Fax: (804) 771-2316
                            Email: Robert.McIntosh@usdoj.gov




                            FOR THE COMMONWEALTH OF VIRGINIA


Date: July 9, 2020          /s/ David C. Grandis
                            Mark R. Herring
                            Attorney General

                            Donald D. Anderson
                            Deputy Attorney General

                            Paul Kugelman, Jr.
                            Senior Assistant Attorney General
                            Environmental Section, Chief

                            David C. Grandis
                            Senior Assistant Attorney General
                            Office of the Attorney General
                            Virginia State Bar No. 47746
                            202 North 9th Street
                            Richmond, Virginia 23219
                            (804) 225-2741 (telephone)
                            (804) 786-2650 (fax)
                            Email: dgrandis@oag.state.va.us
                            Counsel for the Commonwealth of Virginia

                                     17
Case 3:20-cv-00177-REP Document 10 Filed 07/13/20 Page 18 of 18 PageID# 123




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I caused the foregoing Memorandum in Support of

the Plaintiffs’ Unopposed Motion to Enter Consent Decree to be filed with the Clerk of Court using

the CM/ECF system, and sent copies by electronic mail to the following:

       Brooks M. Smith
       Troutman Sanders LLP
       1001 Haxall Point, 15th Floor
       Richmond, VA 23219
       brooks.smith@troutman.com
       Counsel for Defendant

       David C. Grandis
       Senior Assistant Attorney General
       Office of the Attorney General
       202 North 9th Street
       Richmond, Virginia 23219
       (804) 225-2741 Office
       dgrandis@oag.state.va.us
       Counsel for the Commonwealth of Virginia


                                             /s/
                                             Robert P. McIntosh
                                             Assistant U.S. Attorney




                                               18
